DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the specification and the corresponding rejection under 35 U.S.C. §112(a) are withdrawn in view of the amendments filed 03/21/2022 to the specification and the claims.
The objection to the claims are withdrawn in view of the amendments filed 03/21/2022.
The rejections under 35 U.S.C. §112(b) are withdrawn in view of the amendments filed 03/21/2022.
The rejections of claims 1-3, 6-8 and 14 under 35 U.S.C. §102 are withdrawn in view of the amendments and arguments filed 03/21/2022. However, these claims now stand rejected under 35 U.S.C. §103 (see below).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Nitrogen-Doped MOF-Derived Micropores Carbon as Immobilizer for Small Sulfur Molecules as a Cathode for Lithium Sulfur Batteries with Excellent Electrochemical Performance, Zhaoqiang Li and Longwei Yin, ACS Applied Materials & Interfaces 2015 7 (7), 4029-4038).
Regarding claim 1,  Li teaches  sulfur-carbon composite (“[t]he electrode consisted of 82 wt. % C-S hybrid…” (§2.3. Electrochemical Measurements); “[h]erein, we for the first time firmly immobilize sulfur components in the form of small sulfur molecules of S2−4 within unique 0.5 nm micropores in MOF-derived nitrogen-doped carbon” (§1 Introduction)), comprising: 
a porous carbon material (carbon spheres having mesopores and micropores, Scheme 1, image #2; see also §2.1, ¶2); and 
wherein the porous carbon material is doped with a carbonate compound (“[t]he electrode consisted of… 10 wt % ethylene carbonate…” (§2.3. Electrochemical Measurements).
Li does not teach, “wherein the carbonate compound is at least one selected from the group consisting of propylene carbonate, and butylene carbonate.” 
	However, it has been held that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities (see MPEP 2144.09 §I). Specifically, compounds which are homologs (i.e., compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See MPEP 2144.09 §II.
	Thus, it would have been obvious before the effective filing date of the claimed invention to have utilized propylene carbonate and/or butylene carbonate instead of ethylene carbonate as taught by Li because ethylene carbonate differs from propylene carbonate by one -CH2- group, and ethylene carbonate differs from butylene carbonate by two -CH2- groups. Accordingly, the person having ordinary skill in the art (“the skilled person”) would have expected these compounds to have similar properties to ethylene carbonate and the skilled person would have had a reasonable expectation of success in substituting ethylene carbonate with propylene carbonate and/or butylene carbonate.
Regarding claim 2, Li teaches the sulfur-carbon composite according to claim 1 as described above and wherein the carbonate compound is at least one selected from the group consisting of propylene carbonate, methylene carbonate ethyl methyl carbonate, ethylene carbonate (“[t]he electrode consisted of… 10 wt % ethylene carbonate…” (§2.3. Electrochemical Measurements)), and butylene carbonate.
Regarding claim 3, Li teaches the sulfur-carbon composite according to claim 1 as described above and wherein a content of the carbonate compound is 0.1 to 10.0 wt.% based on a total weight of the sulfur-carbon composite (“[t]he electrode consisted of… 10 wt % ethylene carbonate…” (§2.3. Electrochemical Measurements)).
It is noted that that Li teaches that the content of the carbonate compound is 10 wt. % ethylene carbonate and 82 wt. % C-S composite. Thus, on the basis of only the C, S and carbonate compound, the content of the carbonate compound is 10.9%. However, claim 1 is open (“[a] sulfur-carbon composite, comprising…”) and the 8% of LA-132 binder is considered as being part of the composite. Thus, Li meets the limitation.
Regarding claim 6, Li teaches the sulfur-carbon composite according to claim 1 and wherein the sulfur and the porous carbon material are present in the sulfur-carbon composite in a weight ratio of sulfur to carbon of 9:1 to 5:5 (“[s]ulfur and C were thoroughly mixed with a mass ratio of Ms:Mc =5:1” (§2 Experimental Section)).
Regarding claim 7, Li teaches the sulfur-carbon composite according to claim 1, wherein the porous carbon material is at least one selected from the group consisting of graphite, graphene, carbon black, carbon nanotube, carbon fiber (see §1 Introduction: Li compares their work to earlier work of Zheng relating to carbon nanofibers and thus Li’s porous carbon is held to be a carbon fiber), and activated carbon.
Regarding claim 8, Li teaches a positive electrode for a lithium-sulfur battery (“[n]itrogen-Doped MOF-Derived Micropores Carbon as Immobilizer for Small Sulfur Molecules as a Cathode for Lithium Sulfur Batteries with Excellent Electrochemical Performance” (Title, emphasis added)). Li teaches the positive electrode for a lithium-sulfur battery comprising the sulfur-carbon composite of claim 1 as described above.  
Alternatively regarding claim 1, Li teaches  sulfur-carbon composite (“[t]he electrode consisted of 82 wt. % C-S hybrid…” (§2.3. Electrochemical Measurements); “[h]erein, we for the first time firmly immobilize sulfur components in the form of small sulfur molecules of S2−4 within unique 0.5 nm micropores in MOF-derived nitrogen-doped carbon” (§1 Introduction)), comprising: 
a porous carbon material (carbon spheres having mesopores and micropores, Scheme 1, image #2; see also §2.1, ¶2); and 
wherein the porous carbon material is doped with a carbonate compound (“…and a solution of 1.0M LiPF6 in mixed EC and DEC (1:1 by volume)” (emphasis added, §2.3 Electrochemical Measurements).
In this regard, the assembled 2025 coin-type battery cell (§2.3) is held to meet the limitation of a “sulfur-carbon composite” because the battery includes the MOF-derived C-S hybrids of Li. Furthermore, the interpretation of the “carbonate compound” of the instant claims is derived from the electrolyte which is 1:1 (by volume) ethylene carbonate (EC) to diethyl carbonate (DEC). Note that this interpretation differs from the interpretation given above in that the doped carbonate compound is the electrolyte itself (i.e., the 1:1 EC:DEC).
Li does not teach, “wherein the carbonate compound is at least one selected from the group consisting of propylene carbonate, and butylene carbonate.” 
	However, it has been held that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities (see MPEP 2144.09 §I). Specifically, compounds which are homologs (i.e., compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See MPEP 2144.09 §II.
	Thus, it would have been obvious before the effective filing date of the claimed invention to have utilized propylene carbonate and/or butylene carbonate instead of ethylene carbonate as taught by Li because ethylene carbonate differs from propylene carbonate by one -CH2- group, and ethylene carbonate differs from butylene carbonate by two -CH2- groups. Accordingly, the person having ordinary skill in the art (“the skilled person”) would have expected these compounds to have similar properties to ethylene carbonate and the skilled person would have had a reasonable expectation of success in substituting ethylene carbonate with propylene carbonate and/or butylene carbonate.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Nitrogen-Doped MOF-Derived Micropores Carbon as Immobilizer for Small Sulfur Molecules as a Cathode for Lithium Sulfur Batteries with Excellent Electrochemical Performance, Zhaoqiang Li and Longwei Yin, ACS Applied Materials & Interfaces 2015 7 (7), 4029-4038), as alternatively applied to claim 1 above and in view of CN’004 (CN 107181004A).
Regarding claims 3-5, Li teaches the sulfur-carbon composite according to claim 1 as described above in the alternative §103 rejection of claim 1 at §15.
In the alternative interpretation of Li, Li does not teach wherein a content of the carbonate compound is 0.1 to 10.0 wt.% based on a total weight of the sulfur-carbon composite (claim 3), and Li does not teach wherein a content of the carbonate compound is 0.5 to 5.0 wt.% based on a total weight of the sulfur-carbon composite (claim 4), or where a content of the carbonate compound is 1.0 to 3.0 wt.% based on a total weight of the sulfur-carbon composite (claim 5).
However, CN’004 teaches the deficient limitations. CN’004 relates to the design of lithium-sulfur batteries ([001]) and is thus analogous art to Li. CN’004 teaches a lithium-sulfur battery electrolyte comprising a lithium salt, a fluorocarbon ester organic solvent, and other functional additives that are present in an amount from 0 to 8% in mass ([007]), and more preferably 0.2 to 5% in mass ([036]). CN’004 also teaches that the other additives can include vinylene carbonate and/or ethylene carbonate ([010]). Thus, CN’004 teaches that the electrolyte of a lithium-sulfur battery may preferably include 0.2 to 5% in mass of carbonate compounds comprising vinylene carbonate and/or ethylene carbonate. As noted above, propylene carbonate and butylene carbonate are obvious variants of ethylene carbonate due to their homology. See MPEP 2144.09.
Claims 3-5 of the instant application require that the content of the carbonate compound based on a total weight of the sulfur-carbon composite. The skilled person knows that in a lithium-sulfur battery the mass of the cathode material is high in comparison to the mass of the carbonate compound in the electrolyte. Thus, when considering the effective weight percent of the carbonate compound on the basis of the electrode material (as claimed), the teachings of CN’004 can be applied to conclude that more likely than not, CN’004 teaches a mass percent range of carbonate compound additive that overlaps with that of the instant claims. In particular, CN’004 is held to teach that the carbonate compound additive content, based on the total weight of the sulfur-carbon composite, is from 0 to less than about 8.0%, and preferably from about 0.2 to less than about 5.0%. Both the broad and preferred ranges overlap with the instantly claimed ranges of wherein a content of the carbonate compound is 0.1 to 10.0 wt.% (claim 3), 0.5 to 5.0 wt. % (claim 4) and 1.0 to 3.0 wt. % (claim 5).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 §I. Thus, as Li is not limited to any specific examples of the content of the carbonate compound based on a total weight of the sulfur-carbon composite, where CN’004 teaches a content of the carbonate compound in the electrolyte can be 0 to 8% in mass or more specifically 0.2 to 5 % in mass, as set forth above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected an appropriate amount of carbonate compound to be included in the electrolyte of Li, such as 0 to 8% in mass or more specifically 0.2 to 5% in mass.   
Doing so would more likely than not result in the claimed sulfur-carbon composite wherein a content of the carbonate compound is 0.1 to 10.0 wt.% based on a total weight of the sulfur-carbon composite (claim 3), or wherein a content of the carbonate compound is 0.5 to 5.0 wt.% based on a total weight of the sulfur-carbon composite (claim 4), or wherein a content of the carbonate compound is 1.0 to 3.0 wt.% based on a total weight of the sulfur-carbon composite (claim 5). The skilled person would have been motivated to modify Li as described above to ensure high capacity retention rate of the lithium-sulfur battery ([036]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Nitrogen-Doped MOF-Derived Micropores Carbon as Immobilizer for Small Sulfur Molecules as a Cathode for Lithium Sulfur Batteries with Excellent Electrochemical Performance, Zhaoqiang Li and Longwei Yin, ACS Applied Materials & Interfaces 2015 7 (7), 4029-4038) in view of Morales (US20180331352A1).
Regarding claim 14, Li teaches a lithium-sulfur battery (“[n]itrogen-Doped MOF-Derived Micropores Carbon as Immobilizer for Small Sulfur Molecules as a Cathode for Lithium Sulfur Batteries with Excellent Electrochemical Performance” (Title, emphasis added)), comprising: the positive electrode of claim 8 (taught by Li as described above); a negative electrode (“…a lithium metal foil as reference electrode…” (§2 Experimental Section)); and an electrolyte (“…and a solution of 1M LiPF6 in mixed EC and DEC… as the electrolyte”).
Li does not teach wherein the electrolyte comprises at least one non-aqueous organic solvent selected from the group consisting of N-methyl-2-pyrrolidone, gamma-butyrolactone, 1,2-dimethoxyethane, 1,2-diethoxyethane, tetrahydrofuran, 2-methyl tetrahydrofuran, dimethylsulfoxide, 1,3- dioxolane, 4-methyl-1,3-dioxane, diethylether, formamide, dimethylformamide, dioxolane, acetonitrile, nitromethane, methyl formate, methyl acetate, phosphate triester, trimethoxymethane, dioxolane derivatives, sulfolane, methyl sulfolane, 1,3-dimethyl-2- imidazolidinone, tetrahydrofuran derivatives, ether, methyl propionate, and ethyl propionate.
However, Morales teaches the deficient limitation. Morales relates to a sulfur-carbon composite (graphitic carbon) for use in lithium-sulfur batteries (abstract) and is thus analogous art.
Morales teaches wherein the electrolyte comprises at least one non-aqueous organic solvent selected from the group consisting of 1,2-dimethoxyethane, tetrahydrofuran, 1,3- dioxolane, and ether (polyethylene glycol dimethyl ethers (PEDGME), diethylene glycol dimethyl ethers, triethylenglycol dimethyl ethers, tetraethylenglycol dimethyl ether (TEGDME), 2-ethoxyethyl ether (EEE) and tetrahydrofuran), see [0084] of Morales.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the lithium-sulfur battery of Li having the positive electrode of claim 8 as taught by Li with that of Morales to arrive at the claimed invention. The skilled person would have been motivated to do so because Morales teaches these electrolytes have low surface tensions and viscosities to provide a good wettability to obtain a favorable contact between the electrolyte and the electrode ([0084]).
In the alternative, it has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the electrolyte solvents of Morales into the lithium-sulfur battery of Li having the positive electrode of claim 8 as taught by Li because Morales teaches the above electrolyte solvents are suitable for use in lithium-sulfur batteries having sulfur-carbon composites. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721